DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
As of the Office Action dated June 11, 2022 claims 1-28 were pending and claims 1-28 stood rejected.  No claims have been amended.  No claims have been added or cancelled.  Claims 1-28 are therefore currently pending and are presented for examination on the merits.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 1-28 has been fully considered but is not persuasive.  Controlling the display of content is not a technological improvement but is instead simply a business practice and as the process can be performed in the human mind is an abstract idea in itself that cannot be the basis for forming a practical application under the 2019 PEG.  Simply citing a case that was found eligible (Enfish) and providing a conclusory argument that the claimed invention is similar to that case without establishing a clear nexus between the claimed invention and the cited case is also not an argument that can be viewed as persuasive.  Therefore the present rejection under section 101 will be maintained.
Applicant’s argument with regard to the 35 U.S.C. § 102 (e) rejection of claims 1-28 has been fully considered but is not persuasive.  A “firewall component”, particularly when used in the context of screening advertisements, is simply a coined term invented by the Applicant which in this particular context has no established meaning as the term creative server…”, (0025) “The firewall component, among other things, is integrated into an advertisement or content serving environment…”) (Examiner emphasis added) where the term is not described in any structural terms but only with functional language.  Devaraj discloses that the “front end service 220 is configured to receive the advertisement request from the web-based property and determine whether the web-based property is of sufficiently high quality to receive the requested advertisement” (0040).  Clearly this is a sufficient teaching to read on the term “firewall component”.  Furthermore the front-end service 220 is positioned per both Figures 2 and 3 between the web-based property 210 which per Devaraj “Advertisements may be stored in association with the front end service 220, the publication database 250, or any other database (not shown) that is accessible by the front end service 220” (0041) which is a clear indication that the front-end service can be separate from the advertisement network.  Furthermore given the absence of any meaningful definition of what constitutes a “content server”, particularly in light of the explicit absence of the term in the written disclosure and given that the term’s only basis in the language of the written description is not in language that ties the term to structure but merely describes the content server in the abstract by using language “environment” the written disclosure 
Claim Interpretation
The terms “advertising network” can be found in the disclosure at paragraphs 0003, 0004, 0030, 0033, 0039-0041, 0050 and Figures 1-3.  As no particular definition of an advertising network is present nothing within the disclosure can be viewed as providing a controlling definition for the term.  From the standpoint of a computer architecture a network is simply a collection of two or more devices that can communicate with each other.  Because from the standpoint of programmed computers the modifier “advertising” would only reflect either the intended use (MPEP § 2103 I C) or the nature of the material being communicated (MPEP § 2111.05 I B), neither term patentably distinguishes the network and therefore the broadest reasonable interpretation of the term is simply network.
The term “content server” can indirectly be found in the disclosure at paragraphs 0008 and 0025.  No controlling definition is present in the disclosure.  The broadest reasonable interpretation of the term is simply a server.
The term “advertising device” is not present in the disclosure.  However as an advertising network is present and a network is defined as being a collection of two or more devices it would be reasonable to view an advertising device as simply being a device present on an advertising network.  To the extent that the term “advertising” only reflects the intended use (MPEP § 2103 I C) or the nature of the material being communicated (MPEP § 2111.05 I B), neither term patentably distinguishes the device and therefore the broadest reasonable interpretation of the term is simply device.
The claims recite the term “sitelet” which as noted in a previous Office Action (September 9, 2016) is a term in the art that has a special meaning “A sitelet is a small section of a Web site that has a special purpose and identity”.  However per paragraph 0045 the term is not being used to describe a small section of a Web site but is instead being used to describe collections of web pages that have been grouped by the nature of the content contained within the web page (“In some embodiments, rating database 140 and/or any other suitable component can determine whether a web page or an entire website includes objectionable or barred content.  In some embodiments, rating database 140 can use sitelets, where the plurality of web pages that comprise the World Wide Web can be divided into sitelets”) (see also 0040, 0042-0044, 0047) and have been placed into a database.  Therefore the common meaning of the term is not within the scope of the claims and the term sitelet will be broadly viewed as reading on any form of organizing web pages based on the nature of the contained content.
The claims recite the term “redirection” or some form of the term redirect.  While the communication shown in Figure 3 between elements 310 and 330 can be viewed as a form of redirection the operation where the firewall component 340 sends a message 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites a system and therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance as the claim is directed towards one of the four categories of statutory subject matter.  Claim 1 recites as follows:
1. (Currently Amended) A system for managing advertisement adjacencies, the system comprising:
a firewall component comprising a memory and a hardware processor, wherein the firewall component is positioned between an advertisement network and a content server and wherein the hardware processor of the firewall component, when executing 
receiving, from an advertising device and by the firewall component, a redirected first call for publishing content on a first web page on a publisher device prior to transmission to the content server, wherein the redirected first call includes redirection instructions that direct the redirected first call for publishing content on the first web page on the publisher device to the firewall component and one or more first parameters for the content;
determining, by the firewall component, a first sitelet that the first web page belongs from a rating database that divides pages into sitelets of pre-defined groups;
determining, by the firewall component, a first sitelet score associated with the first sitelet from the rating database;
determining, by the firewall component, whether the first web page associated with the redirected first call meets the one or more parameters for the content based at least in part on the first sitelet score;
in response to determining that the web page meets the one or more parameters for the content based at least in part on the first sitelet score, transmitting, by the firewall component, the redirected first call for publishing the content on the first web page;
receiving, from the advertising device and by the firewall component, a redirected second call for publishing content on a second web page on the publisher device prior to transmission to the content server, wherein the redirected second call includes redirection instructions within the redirected second call that direct the second call for 
determining, by the firewall component, a second sitelet that the second web page belongs from the rating database that divides the pages into the sitelets of pre-defined groups;
determining, by the firewall component, a second sitelet score associated with the second sitelet from the rating database;
determining, by the firewall component, whether the second web page associated with the second redirected call meets the one or more parameters for the content based at least in part on the second sitelet score; and
in response to determining that the web page does not meet the one or more parameters for content based at least in part on the second sitelet score, redirecting, by the firewall component, the redirected second call to the advertisement network, wherein the redirected second call is modified to include an indication that the redirected second call was redirected due to not meeting the one or more parameters for content based at least in part on the second sitelet score.
The claim is then analyzed under prong one, Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance in order to determine if the claim falls within one groupings of abstract ideas enumerated in the guidance.  The claim recites operations of receiving a call for publishing content on a web page, determining a sitelet that the first web page belongs, determining a sitelet score, determining whether the web page meets parameters for the content, transmitting the call for publishing the content on the web page, receiving a second call for publishing content on a second web page, 
The claim is then analyzed under prong two, Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance in order to determine if the claim recites additional elements that integrate the abstract idea into a practical application.  While the claim recites a firewall component comprising a processor and a memory the claim does not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment and no improvement is being 
Dependent claims 2-6 and 25 merely extend the abstract idea of claim 1 by reciting conditions that figure into evaluating whether the content is deemed appropriate for pairing with an advertisement and merely add additional layers of abstraction to claim 1.  No additional elements are introduced that would form the basis of a practical application and therefore under prongs one and two of step 2A dependent claims 2-6 and 25 are also deemed as being ineligible.
The analysis then proceeds to step 2B in order to determine whether the claim recites additional elements that amount to significantly more than the abstract idea.  No technology other than a processor and memory that are instantiated in a firewall component is present in claims 1-6 and 25.  The recitations regarding an advertisement network and a content server only describe the intended placement of components apart from the claimed system but do not contribute to the eligibility determination as these additional components fall outside the scope of the claim and represent nothing more than extra-solution activity.  While the claim recites a firewall component comprising a processor and a memory the claim does not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment and no improvement is being made to the functioning of the processor.  The firewall component per the written disclosure at paragraph 0002 is used to determine whether a webpage or website contains objectionable content prior to publishing an advertisement on the webpage or website and per paragraph 0006 uses threshold information from a brand manager or advertiser Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1984 (U.S. 2014)), nor is there a technological improvement resulting from an “ordered combination” of elements (Alice at 1981, 1984).  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited firewall component does not utilize any special BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of receiving a call for publishing content on a web page, determining a sitelet that the first web page belongs, determining a sitelet score, determining whether the web page meets parameters for the content, transmitting the call for publishing the content on the web page, receiving a second call for publishing content on a second web page, determining a second sitelet for which the second web page belongs, determine a second sitelet score, determine whether the second web page meets parameters for the content and redirect the call are all operations that have previously been done by human beings or their proxies in the same manner being claimed. It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than conventional computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0060-0070 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a).  The operations being claimed can be viewed as similar to those of MPEP § 2106.05 II regarding presenting offers (OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93) and being claimed in a merely generic manner per the written disclosure at paragraphs 0060-0070 and are also similar to MPEP § 2106.05(f) regarding the performance of a commonplace business method on a general purpose computer (Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, Diamond v. Diehr, 450 U.S. 175, 184 (1981)).  Clearly the claims lack any inventive concept sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  Therefore claims 1-6 and 25 are held as being directed towards ineligible subject matter under section 101.
Claim 7 recites a method and therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance as the claim is directed towards one of the four categories of statutory subject matter.  Claim 7 recites as follows:
7. (Currently Amended) A method for managing advertisement adjacencies, the method comprising:
receiving, using a firewall component positioned between an advertisement network and a content server, wherein the firewall component includes a computing device, a redirected first call for publishing content on a first web page on a publisher device prior to transmission to the content server, wherein the redirected first call includes redirection instructions that direct the redirected first call for publishing content on the first web page on the publisher device to the firewall component and one or more first parameters for the content;

determining, using the computing device, a first sitelet score associated with the first sitelet from the rating database;
determining, using the computing device, whether the first web page associated with the redirected first call meets the one or more parameters for the content based at least in part on the first sitelet score;
in response to determining that the web page meets the one or more parameters for the content based at least in part on the first sitelet score, transmitting, using the computing device, the redirected first call to the content network for publishing the content on the first web page;
receiving, using the computing device, a redirected second call for publishing content on a second web page on the publisher device prior to transmission to the content server, wherein the redirected second call includes redirection instructions within the redirected second call that direct the redirected second call for publishing content on the second web page on the publisher device to the firewall component and one or more first parameters for the content;
determining, using the computing device, a second sitelet that the second web page belongs from the rating database that divides the pages into the sitelets of pre-defined groups;
determining, using the computing device, a second sitelet score associated with the second sitelet from the rating database;

in response to determining that the web page does not meet the one or more parameters for content based at least in part on the second sitelet score, redirecting, using the computing device, the redirected second call to the advertisement network, wherein the redirected second call is modified to include an indication that the redirected second call was redirected due to not meeting the one or more parameters for content based at least in part on the second sitelet score.
The claim is then analyzed under prong one, Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance in order to determine if the claim falls within one groupings of abstract ideas enumerated in the guidance.  The claim recites operations of receiving a call for publishing content on a web page, determining a sitelet that the first web page belongs, determining a sitelet score, determining whether the web page meets parameters for the content, transmitting the call for publishing the content on the web page, receiving a second call for publishing content on a second web page, determining a second sitelet for which the second web page belongs, determine a second sitelet score, determine whether the second web page meets parameters for the content and redirect the call.  The claim falls within groupings of abstract ideas involving certain methods of organizing human activity which in this particular instance involve advertising, marketing or sales activities or behaviors as the recited operations are directed towards determining the whether the advertising content should be published on the web page based on a scoring of the web page and parameters associated with 
The claim is then analyzed under prong two, Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance in order to determine if the claim recites additional elements that integrate the abstract idea into a practical application.  While the claim recites a firewall component comprising a computing device the claim does not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment and no improvement is being made to the functioning of the processor.  The firewall component per the written disclosure at paragraph 0002 is used to determine whether a webpage or website contains objectionable content prior to publishing an advertisement on the webpage or website and per paragraph 0006 uses threshold information from a brand manager or advertiser from appearing on sites with objectionable content, barred content, or any other suitable unqualified rating.  The firewall component is described in paragraph 0010 as being configured to operate in an advertisement call stack of the application 
Dependent claims 8-12 and 26 merely extend the abstract idea of claim 7 by reciting conditions that figure into evaluating whether the content is deemed appropriate for pairing with an advertisement and merely add additional layers of abstraction to claim 7.  Furthermore as per the written disclosure at paragraphs 0045-0048 the claimed invention merely categorizes the content of web pages such that either Cybersource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011)).  No additional elements have been introduced in claims 8-12 and 26 that would warrant additional consideration under prong two of step 2A and therefore these claims are also held as ineligible.
The analysis then proceeds to step 2B in order to determine whether the claim recites additional elements that amount to significantly more than the abstract idea.  No technology other than a computing device that is instantiated in a firewall component is present in claims 7-12 and 26 and none of these elements can be viewed as anything more than generic computing devices.  The recitations regarding an advertisement network and a content server only describe the intended placement of components apart from the claimed system but do not contribute to the eligibility determination as these additional components fall outside the scope of the claim and represent nothing more than extra-solution activity.  While the claim recites a firewall component comprising a computing device the claim does not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment and no improvement is being made to the functioning of the processor.  The firewall component per the written disclosure at paragraph 0002 is used to determine whether a webpage or website contains objectionable content prior to publishing an advertisement on the webpage or website and per paragraph 0006 uses Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1984 (U.S. 2014)), nor is there a technological improvement resulting from an “ordered combination” of elements (Alice at 1981, 1984).  It is abundantly clear that the claim does not involve any ordered combination of BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of receiving a call for publishing content on a web page, determining a sitelet that the first web page belongs, determining a sitelet score, determining whether the web page meets parameters for the content, transmitting the call for publishing the content on the web page, receiving a second call for publishing content on a second web page, determining a second sitelet for which the second web page belongs, determine a second sitelet score, determine whether the second web page meets parameters for the content and redirect the call are all operations that have previously been done by human beings or their proxies in the same manner being claimed. It is also clear that there is no similarity DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than conventional computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0060-0070 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a).  The operations being claimed can be viewed as similar to those of MPEP § 2106.05 II regarding presenting offers (OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93) and are being claimed in a merely generic manner per paragraphs 0060-0070 and are also similar to MPEP § 2106.05(f) regarding the performance of a commonplace business method on a general purpose computer (Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, Diamond v. Diehr, 450 U.S. 175, 184 (1981)).  Clearly the claims lack any inventive concept sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  Therefore claims 7-12 and 26 are held as being directed towards ineligible subject matter under section 101.
Claim 13 recites a system and therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance as the claim is directed towards one of the four categories of statutory subject matter.  Claim 13 recites as follows:
13. (Currently Amended) A system for managing advertisement adjacencies, the system comprising: a firewall component comprising a memory and a hardware processor, wherein the firewall component is positioned between an advertisement network and a content server and wherein the hardware processor of the firewall component, when executing computer-executable instructions stored in the memory, is configured to perform operations including:
receiving, from an advertising device and by the firewall component, a redirected call for publishing content on a web page on a publisher device prior to transmission to the content server, wherein the redirected call includes redirection instructions that 
determining, by the firewall component, a sitelet that the web page belongs from a rating database that divides pages into sitelets of pre-defined groups;
determining, by the firewall component, determine a sitelet score associated with the sitelet from the rating database;
determining, by the firewall component, whether the web page associated with the redirected call meets the one or more parameters for the content based at least in part on the sitelet score;
determining, by the firewall component, whether to transmit the redirected call based at least in part on the determination of whether the web page meets the one or more parameters for the content; and
in response to determining that the web page does not meet the one or more parameters for content based at least in part on the sitelet score or in response to determining that the redirected call does not meet the one or more parameters for the content, redirecting, by the firewall component, the redirected call to the advertisement network, wherein the redirected call is further modified to include an indication that the redirected call was redirected due to not meeting the one or more parameters for content.
The claim is then analyzed under prong one, Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance in order to determine if the claim falls within one groupings of abstract ideas enumerated in the guidance.  The claim recites receiving a call for publishing content on a web page, determining a sitelet that the first web page 
The claim is then analyzed under prong two, Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance in order to determine if the claim recites additional elements that integrate the abstract idea into a practical application.  While the claim recites a firewall component comprising a memory and a hardware processor the claim does not apply the judicial exception in a meaningful way beyond generally linking the 
Dependent claims 14-18 and 27 merely extend the abstract idea of claim 13 by reciting conditions that figure into evaluating whether the content is deemed appropriate for pairing with an advertisement and merely add additional layers of abstraction to claim 13.  No additional elements have been introduced in claims 14-18 and 27 that would warrant additional consideration under prong two of step 2A and therefore these claims are also held as ineligible.
The analysis then proceeds to step 2B in order to determine whether the claim recites additional elements that amount to significantly more than the abstract idea.  No technology other than a processor and memory that are instantiated in a firewall component is present in claims 13-18 and 27.  The recitations regarding an advertisement network and a content server only describe the intended placement of components apart from the claimed system but do not contribute to the eligibility determination as these additional components fall outside the scope of the claim and represent nothing more than extra-solution activity.  While the claim recites a firewall component comprising a processor and a memory the claim does not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment and no improvement is being made to the functioning of the processor.  The firewall component per the written disclosure at paragraph 0002 is used to determine whether a webpage or website contains objectionable content prior to publishing an advertisement on the webpage or website Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1984 (U.S. 2014)), nor is there a technological improvement resulting from an “ordered combination” of elements (Alice at 1981, 1984).  It is abundantly clear that the claim does not involve any ordered BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of matching advertisements with content are operations that have previously been done by human beings or their proxies in the same manner being claimed. It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than conventional computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93) and being claimed in a merely generic manner per the written disclosure at paragraphs 0060-0070 and are also similar to MPEP § 2106.05(f) regarding the performance of a commonplace business method on a general purpose computer (Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and the additional elements are mere instructions to apply an exception because they do no more than merely invoke computer as a tool to perform an existing process ((“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present Diamond v. Diehr, 450 U.S. 175, 184 (1981)).  Clearly the claims lack any inventive concept sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  Therefore claims 13-18 and 27 are held as being directed towards ineligible subject matter under section 101.
Claim 19 recites a method and therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance as the claim is directed towards one of the four categories of statutory subject matter.  Claim 19 recites as follows:
19. (Currently Amended) A method for managing advertisement adjacencies, the method comprising:
receiving, using a firewall component positioned between an advertisement network and a content server, wherein the firewall component includes a computing device, a redirected call for publishing content on a web page on a publisher device prior to transmission to the content server, wherein the redirected call includes redirection instructions that direct the redirected call for publishing content on the web page on the publisher device to the firewall component and one or more parameters for the content;
determining, using the computing device, a sitelet that the web page belongs from a rating database that divides pages into sitelets of pre-defined groups;
determining, using the computing device, a sitelet score associated with the sitelet from the rating database;

determining, using the computing device, whether to transmit the redirected call based at least in part on the determination of whether the web page meets the one or more parameters for the content; and
in response to determining that the web page does not meet the one or more parameters for content based at least in part on the sitelet score or in response to determining that the call does not meet the one or more parameters for the content, redirecting, using the computing device, the redirected call to the advertisement network, wherein the redirected call is further modified to include an indication that the redirected call was redirected due to not meeting the one or more parameters for content.
The claim is then analyzed under prong one, Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance in order to determine if the claim falls within one groupings of abstract ideas enumerated in the guidance.  The claim recites receiving a call for publishing content on a web page, determining a sitelet that the first web page belongs, determining a sitelet score, determining whether the web page meets parameters for the content, determining whether to transmit the call for publishing the content on the web page, determine that the web page does not meet parameters for the content and redirect the call.  The claim falls within groupings of abstract ideas involving certain methods of organizing human activity which in this particular instance involve advertising, marketing or sales activities or behaviors as the recited operations 
The claim is then analyzed under prong two, Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance in order to determine if the claim recites additional elements that integrate the abstract idea into a practical application.  While the claim recites a firewall component including a computing device the claim does not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment and no improvement is being made to the functioning of the firewall component.  The firewall component per the written disclosure at paragraph 0002 is used to determine whether a webpage or website contains objectionable content prior to publishing an advertisement on the webpage or website and per paragraph 0006 uses threshold information from a brand manager or advertiser from appearing on sites with objectionable content, barred content, or any 
Dependent claims 20-24 and 28 merely extend the abstract idea of claim 19 by reciting conditions that figure into evaluating whether the content is deemed appropriate for pairing with an advertisement and merely add additional layers of abstraction to 
The analysis then proceeds to step 2B in order to determine whether the claim recites additional elements that amount to significantly more than the abstract idea.  No technology other than a computing device instantiated in a firewall component is present in claims 20-24 and 28.  The recitations regarding an advertisement network and a content server only describe the intended placement of components apart from the claimed system but do not contribute to the eligibility determination as these additional components fall outside the scope of the claim and represent nothing more than extra-solution activity.  While the claim recites a firewall component comprising a computing device the claim does not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment and no improvement is being made to the functioning of the processor.  The firewall component per the written disclosure at paragraph 0002 is used to determine whether a webpage or website contains objectionable content prior to publishing an advertisement on the webpage or website and per paragraph 0006 uses threshold information from a brand manager or advertiser from appearing on sites with objectionable content, barred content, or any other suitable unqualified rating.  The firewall component is described in paragraph 0010 as being configured to operate in an advertisement call stack of the application layer (the processor and memory) however no further description of the advertisement call stack is made other than simply reciting the existence of the call stack in paragraphs 0010, 0017 and 0018.  Per paragraph 0031 Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1984 (U.S. 2014)), nor is there a technological improvement resulting from an “ordered combination” of elements (Alice at 1981, 1984).  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited firewall component does not utilize any special properties of a network or distributed computing in order to gain any technological improvement and as it is only described as an “intermediary between advertisement network 110 and creative advertisement server 150” that merely is directed towards a centralized, "one-size-fits-all" technological implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of matching advertisements with content are operations that have previously been done by human beings or their proxies in the same manner being claimed. It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than conventional computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0060-0070 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93) and being claimed in a merely generic manner per the written disclosure at paragraphs 0060-0070 and are also similar to MPEP § 2106.05(f) regarding the performance of a commonplace business method on a general purpose computer (Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and the additional elements are mere instructions to apply an exception because they do no more than merely invoke computer as a tool to perform an existing process ((“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  In addition no improvement is being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).  Clearly the claims lack any inventive concept sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  Therefore claims 20-24 and 28 are held as being directed towards ineligible subject matter under section 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-28 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Devaraj et al. (U.S. Patent PG Publication 2010/0250331, hereinafter referred to as Devaraj).
As per claims 1 and 7
Devaraj discloses receiving, using a firewall component positioned between an advertisement network and a content server, wherein the firewall component includes a computing device, a redirected first call for publishing content on a first web page on a publisher device prior to transmission to the content server, wherein the redirected first call includes redirection instructions that direct the redirected first call for publishing content on the first web page on the publisher device to the firewall component and one or more first parameters for the content (0002, 0015, 0028, 0031, 0039-0041, 0050)

Devaraj discloses determining, using the computing device, a first sitelet score associated with the first sitelet from the rating database (0027, 0030, 0031, 0041-0042, 0051-0052)
Devaraj discloses determining, using the computing device, whether the first web page associated with the redirected first call meets the one or more parameters for the content based at least in part on the first sitelet score (0027, 0030, 0031, 0041-0042, 0051-0052)
Devaraj discloses in response to determining that the web page meets the one or more parameters for the content based at least in part on the first sitelet score, transmitting, using the computing device, the redirected first call to the content network for publishing the content on the first web page (0042-0043, 0047-0048, 0052)
Devaraj discloses receiving, using the computing device, a redirected second call for publishing content on a second web page on the publisher device prior to transmission to the content server, wherein the redirected second call includes redirection instructions within the redirected second call that direct the redirected second call for publishing content on the second web page on the publisher device to the firewall component and one or more first parameters for the content (0002, 0015, 0028, 0031, 0039-0041, 0050)

Devaraj discloses determining, using the computing device, a second sitelet score associated with the second sitelet from the rating database (0027, 0030, 0031, 0041-0042, 0051-0052)
Devaraj discloses determining, using the computing device, whether the second web page associated with the redirected second call meets the one or more parameters for the content based at least in part on the second sitelet score (0027, 0030, 0031, 0041-0042, 0051-0052)
Devaraj discloses in response to determining that the web page does not meet the one or more parameters for content based at least in part on the second sitelet score, redirecting, using the computing device, the redirected second call to the advertisement network, wherein the redirected second call is modified to include an indication that the redirected second call was redirected due to not meeting the one or more parameters for content based at least in part on the second sitelet score (0042-0043, 0047-0048, 0052).
As per claims 2, 8, 18 and 24
Devaraj discloses wherein the code causes the advertisement call to be redirected to an advertisement firewall component prior to transmission to an advertisement server that retrieves the advertisement for publication on the first web page (0040).
As per claims 3, 9, 14 and 20

As per claims 4, 10, 15 and 21
Devaraj discloses comparing the one or more advertisement parameters with the sitelet score (0031, 0037)
Devaraj discloses determining whether to transmit the advertisement call based at least in part on the comparison (0031, 0037, 0062).
As per claims 5 and 11
Devaraj discloses allowing an impression of the advertisement associated with the advertisement call to be used by another advertiser for publication in response to determining that the first web page does not meet the one or more advertisement parameters (0042, 0048).
As per claims 6, 12, 17 and 23
Devaraj discloses transmitting the advertisement call to the advertisement network in response to determining that the first web page does not meet the one or more advertisement parameters (0032, 0035, 0048).
As per claims 13 and 19
Devaraj discloses receiving, using a firewall component positioned between an advertisement network and a content server, wherein the firewall component includes a computing device, a redirected call for publishing content on a web page on a publisher device prior to transmission to the content server, wherein the redirected call includes redirection instructions that direct the redirected call for publishing content on the web page on the publisher device to the firewall component and one or more parameters for the content (0002, 0015, 0028, 0031, 0039-0041, 0050)
Devaraj discloses determining, using the computing device, a sitelet that the web page belongs from a rating database that divides pages into sitelets of pre-defined groups (0025, 0040-0043, 0050-0051)
Devaraj discloses determining, using the computing device, a sitelet score associated with the sitelet from the rating database (0027, 0030, 0031, 0041-0042, 0051-0052)
Devaraj discloses determining, using the computing device, whether the web page associated with the redirected call meets the one or more parameters for the content based at least in part on the sitelet score (0027, 0030, 0031, 0041-0042, 0051-0052)
Devaraj discloses determining, using the computing device, whether to transmit the redirected call based at least in part on the determination of whether the web page meets the one or more parameters for the content (0027, 0030, 0031, 0041-0042, 0051-0052)
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES D NIGH/Senior Examiner, Art Unit 3685